Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on January 23, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Trian Acquisition I Corp. (Exact name of registrant as specified in its charter) Delaware 26-1252334 (State or other jurisdiction of (Primary Standard Industrial (IRS Employer incorporation or organization) Classification Code Number) Identification Number) 280 Park Avenue, 41st Floor New York, New York 10017 (212) 451-3000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Brian L. Schorr, Esq. Executive Vice President and Chief Legal Officer Trian Acquisition I Corp. 280 Park Avenue, 41st Floor New York, New York 10017 (212) 451-3000 (Name, address, including zip code, and telephone number, including area code, of agent for service) The Commission is requested to send copies of all communications to: John C. Kennedy, Esq. Raymond B. Check, Esq. Paul, Weiss, Rifkind, Wharton & Garrison LLP Cleary Gottlieb Steen & Hamilton LLP 1285 Avenue of the Americas One Liberty Plaza New York, New York 10019 New York, New York 10006 (212) 373-3000 (212) 225-2000 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after the effective date of the registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. x 333-147094 If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Calculation of Registration Fee Proposed Maximum Proposed Maximum Title of Each Class of Amount to be Offering Price Per Aggregate Offering Amount of Securities to be Registered Registered(1) Unit Price (3) Registration Fee Units, each consisting of one share of common stock, $0.0001 par value, and one 5,750,000 units $ $ $ warrant(2) Common stock included in the units 5,750,000 shares Warrants included in the units 5,750,000 warrants (1) The 5,750,000 units being registered in this Registration Statement are in addition to the 86,250,000 registered pursuant to the registrant's Registration Statement on Form S-1 (File No. 333-147094). (2) Including 750,000 units which may be purchased by the underwriters to cover over-allotments, if any. (3) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(a) under the Securities Act. (4) No fee is required pursuant to Rule 457(g). This Registration Statement shall become effective upon filing with the Securities and Exchange Commission in accordance with Rule 462(b) under the Securities Act of 1933, as amended. 2 EXPLANATORY NOTE This registration statement is being filed pursuant to Rule 462(b) (Rule 462(b)) and General Instruction V of Form S-1, both as promulgated under the Securities Act of 1933, as amended. Pursuant to Rule 462(b), the contents of the Registration Statement on Form S-1 (File No. 333-147094) of Trian Acquisition I Corp. (the Registrant), including the exhibits thereto, which was declared effective by the Securities and Exchange Commission (the Commission) on January 23, 2008, are incorporated by reference into this registration statement. The Registrant hereby certifies that it (i) has instructed its bank to transmit to the Commission the filing fee set forth on the cover page of this Registration Statement by a wire transfer of such amount to the Commissions account at Mellon Bank as soon as practicable (but no later than the close of business on January 24, 2008), (ii) will not revoke such instructions, (iii) has sufficient funds in the relevant account to cover the amount of such filing fee, and (iv) will confirm receipt of such instructions by its bank during the banks regular business hours no later than January 24, 2008. 3 PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item 16. Exhibits and Financial Statement Schedules. All exhibits filed with or incorporated by reference in Registration Statement No. 333-147094 are incorporated by reference into, and shall be deemed to be a part of, this registration statement, except for the following, which are filed herewith. Exhibit Number Description of Exhibit Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP. Consent of Deloitte & Touche LLP. Consent of Paul, Weiss, Rifkind, Wharton & Garrison LLP (included in Exhibit 5.1). Power of Attorney of Geoffrey C. Bible (incorporated by reference to Exhibit 23.3 to Amendment No. 2 to the Registration Statement on Form S-1 of the Registrant (Registration No. 333-147094)). Power of Attorney of Kenneth W. Gilbert (incorporated by reference to Exhibit 23.4 to Amendment No. 2 to the Registration Statement on Form S-1 of the Registrant (Registration No. 333-147094)). Power of Attorney of Richard A. Mandell (incorporated by reference to Exhibit 23.5 to Amendment No. 2 to the Registration Statement on Form S-1 of the Registrant (Registration No. 333-147094)). Power of Attorney of Joel A. Smilow (incorporated by reference to Exhibit 23.6 to Amendment No. 2 to the Registration Statement on Form S-1 of the Registrant (Registration No. 333-147094)). 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on January 23, 2008. TRIAN ACQUISITION I CORP. By: /s/ Edward P. Garden Edward P. Garden President, Chief Executive Officer and Director Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed on January 23, 2008, by the following persons in the capacities and on the dates indicated. Signature Title Date President, Chief Executive Officer /s/ Edward P. Garden and Director Edward P. Garden (Principal Executive Officer) January 23, 2008 Treasurer and Chief Financial Officer /s/ Greg Essner (Principal Financial Greg Essner and Accounting Officer) January 23, 2008 * Nelson Peltz Chairman of the Board January 23, 2008 * Peter W. May Vice Chairman January 23, 2008 * Geoffrey C. Bible Director January 23, 2008 * Kenneth A. Gilbert Director January 23, 2008 * Richard A. Mandell Director January 23, 2008 * Joel E. Smilow Director January 23, 2008 By: /s/ Greg Essner Attorney-in-Fact 5 INDEX TO EXHIBITS Exhibit Number Description of Exhibit 5.1 Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP. 23.1 Consent of Deloitte & Touche LLP. 23.2 Consent of Paul, Weiss, Rifkind, Wharton & Garrison LLP (included in Exhibit 5.1). 23.3 Power of Attorney of Geoffrey C. Bible (incorporated by reference to Exhibit 23.3 to Amendment No. 2 to the Registration Statement on Form S-1 of the Registrant (Registration No. 333-147094)). 23.4 Power of Attorney of Kenneth W. Gilbert (incorporated by reference to Exhibit 23.4 to Amendment No. 2 to the Registration Statement on Form S-1 of the Registrant (Registration No. 333-147094)). 23.5 Power of Attorney of Richard A. Mandell (incorporated by reference to Exhibit 23.5 to Amendment No. 2 to the Registration Statement on Form S-1 of the Registrant (Registration No. 333-147094)). 23.6 Power of Attorney of Joel A. Smilow (incorporated by reference to Exhibit 23.6 to Amendment No. 2 to the Registration Statement on Form S-1 of the Registrant (Registration No. 333-147094)).
